Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 25, 1974, convicting him of criminally selling a dangerous drug in the third degree (two counts) and criminal possession of a dangerous drug in the fourth degree (two counts), upon a jury verdict, and imposing sentence. By order dated December 16, 1974, this court remanded the case to the County Court, Nassau County, for a hearing "to determine whether the postindictment delay was occasioned by the District Attorney”, and directed that the appeal be held in abeyance in the interim (People v Valentin, 46 AD2d 906). The hearing has been held and the minutes and the determination made thereon have been forwarded to this court. Judgment affirmed. No opinion. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.